The plaintiff brought this action to recover upon a foreign judgment issued by the Family Court for the County of Providence, State of Rhode Island. A foreign judgment is not entitled to full faith and credit if the defendant can show that the court of the other State did not have jurisdiction over his person. Chicago Title & Trust Co. v. Smith, 185 Mass. 363, 366 (1904). See Milliken v. Meyer, 311 U. S. 457, 462 (1940). See also James, Civil Procedure § 11.6 (1965). As the, validity of the foreign judgment can be attacked by the use nf pYtrÍDKÍe7fivTffeñee' (Kestatement of Judgments, § 12, ancL-Cammcnt- [1-912]; aoe — Portland Me. Publishing Co. v. Eastern Tractors Co. Inc. 289 Mass. 13, 17 [1935]), it was proper for the defendant-to raise that issue by presenting affidavits to the effect that the service of process on him in Rhode Island was made on a Sunday and was therefore invalid under Rhode Island law. R.I. Gen. Laws § 9-5-24 (1969). Contrast Robinson v. Freeman, 236 Mass. 446, 447 (1920). The wiHmra prpgpnfprl Iw tha-cIgfgTirlant to the effect that service of process was not marie nn-a secular day, coupled with the absence in the record of a copy of the record of process, requires the conclusion that a genuine isáue of material fact was thus created. It was therefore improper for summary judgment to have been granted to the plaintiff. Mass.R.Civ.P. 56(c), 365 Mass. 824 (1974). John B. Deary, Inc. v. Crane, 4 Mass. App. Ct. 719, 722 (1976). See Community Natl. Bank v. Dawes, 369 Mass. 550, 553-554 (1976). Judgment reversed.